

LIMITED WAIVER OF BASE SALARY AGREEMENT
This Limited Waiver of Base Salary Agreement (this “Agreement”) is entered into
as of this 25th day of March 2020 by and between Liquidity Services, Inc. (the
“Corporation”), and the undersigned executive officer of the Corporation (the
“Executive”).
WHEREAS, the Corporation is taking numerous proactive steps to mitigate the
negative financial and operational impacts of the COVID-19 pandemic;
WHEREAS, these business contingency plans include, among other steps,
implementing remote and virtual work plans, cancelling non-essential travel and
spending, reducing the pay of employees, shortening work weeks, and furloughs;
WHEREAS, the undersigned Executive and the Corporation have entered into an
Executive Employment Agreement; and
WHEREAS, the undersigned Executive has voluntarily agreed to allow the
Corporation to reduce his prorated monthly base salary by Fifty Percent (50%)
for the period of time from April 1, 2020 to April 30, 2020 (the “Covered
Period”).
NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Corporation and the
Executive agree to the following:
1.  Term. This Agreement shall be in force and effective throughout the Covered
Period.
2.  Reduced Base Salary During the Covered Period. The Executive hereby
voluntarily agrees to the Corporation reducing his prorated monthly base salary
by Fifty Percent (50%) for the Covered Period. Such a reduction shall not be
deemed a breach of Executive’s Executive Employment Agreement. Executive and the
Corporation further agree that the foregoing does not lower base salary for any
other purpose under Executive’s Executive Employment Agreement with the
Corporation, including, without limitation, the calculation of any severance
payment in the event of a termination.
3.  Miscellaneous. To the extent not subject to federal law, this Agreement will
be governed by and construed in accordance with the laws of the State of
Maryland. This Agreement shall bind and inure to the benefit of the parties and
each of their respective affiliates, legal representatives, heirs, successors,
and assigns. This Agreement is not intended to amend or otherwise change or
modify the terms of Executive’s Executive Employment Agreement with the
Corporation except as expressly set forth herein.
IN WITNESS WHEREOF, the Corporation and the Executive have executed this
Agreement as of the date first written above.



--------------------------------------------------------------------------------




EXECUTIVELIQUIDITY SERVICES, INC.
/s/ Mark Shaffer


Name: Mark Shaffer _____________
By:
/s/ William P. Angrick, III




 William P. Angrick, III
 Chairman and Chief Executive Officer


